office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-122038-07 the honorable mike thompson u s house of representatives washington dc dear mr thompson thank you for your date letter and your suggestion that we interpret persons serving in state-appointed positions such as california probate referees to be qualified appraisers under sec_170 of the internal_revenue_code the code as enacted by congress in section of the pension_protection_act of pub_l_no 120_stat_780 the ppa last fall we issued notice_2006_96 2006_46_irb_902 which provided transitional guidance about the new definitions of qualified_appraisal and qualified_appraiser in the ppa and asked for suggestions for future guidance under sec_170 of the code we have received many comments in response again we appreciate your suggestion a nd will give it serious consideration if we can further assist you please call me at ----- --------------or --------------------at ----- ------ ----- ------- sincerely thomas d moffitt chief branch income_tax accounting
